Case 19-11317-JDW          Doc 22    Filed 07/18/19 Entered 07/18/19 15:21:28             Desc Main
                                     Document     Page 1 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI

 IN RE:                                                                CHAPTER 7 PROCEEDING
 LATONYA BECK-SUGGS, DEBTOR                                             CASE NO. 19-11317-JDW

 U.S. BANK, NATIONAL ASSOCIATION, AS
 TRUSTEE FOR CITIGROUP MORTGAGE LOAN
 TRUST INC., ASSET-BACKED PASS-THROUGH
 CERTIFICATES, SERIES 2006-HE2                                                           PLAINTIFF

 VS.

 LATONYA BECK-SUGGS, DEBTOR                                                           DEFENDANT


                        MOTION FOR RELIEF FROM AUTOMATIC STAY
                                 AND FOR OTHER RELIEF

          COMES NOW, U.S. Bank, National Association, as Trustee for Citigroup Mortgage

Loan Trust Inc., Asset-Backed Pass-Through Certificates, Series 2006-HE2, a party in interest in

this cause, by and through its attorney, and moves this Court to lift the automatic stay as to

certain property of the Debtor, and for other relief, and in support of said motion would

respectfully show unto the Court the following to wit:

                                                 I.

          That on or about March 27, 2019, the above named Debtor filed a voluntary petition in

Bankruptcy pursuant to 11 U.S.C. Chapter 7. By operation of 11 U.S.C. 362, the Plaintiff is

prohibited from commitment of any judicial proceeding against the Defendant, any act to obtain

possession of property of the estate, or any act to enforce any lien against the property of the

estate.

                                                 II.

          That the Bankruptcy Court has jurisdiction over this proceeding pursuant to 28 U.S.C.

1471 and 11 U.S.C. 362.
Case 19-11317-JDW        Doc 22    Filed 07/18/19 Entered 07/18/19 15:21:28             Desc Main
                                   Document     Page 2 of 4


                                               III.

       That on or about March 11, 2006, Ronald Suggs and Latonya Suggs, did execute a certain

Note and Deed of Trust in favor of AMC Mortgage Services, Inc. and secured by the following

real property located at 9444 Austin Drive, Olive Branch, MS 38654:

       THE FOLLOWING DESCRIBED REAL ESTATE, SITUATED AND BEING IN
       OLIVE BRANCH COUNTY OF DESOTO, STATE OF MISSISSIPPI:
       LOT 57, SECOND ADDITION, CEDAR CREST ESTATE SUBDIVISION,
       SITUATED IN SECTION 10, TOWNSHIP 2 SOUTH, RANGE 6 WEST, CITY OF
       OLIVE BRACH, DESOTO COUNTY, MISSISSIPPI, AS PER PLAT THEREOF
       RECORDED IN PLAT BOOK 50, PAGE 7, IN THE OFFICE OF THE CHANCERY
       CLERK OF DESOTO COUNTY, MISSISSPPI.

Said Deed of Trust is recorded in the DeSoto County Chancery Clerk’s office in Book 2437 at

Page 642. Further, said Note and Deed of Trust were subsequently assigned to Plaintiff by

assignment recorded in the office of the Chancery Clerk aforesaid. A copy of said Deed of Trust

attached hereto as an Exhibit as though fully copied herein. The value of the subject property is

$256,000.00 according to the Debtor’s Schedule A/B attached as Exhibit 1.

                                               IV.

       That the Defendant has defaulted in the payment of the current months' indebtedness and

is now due and owing for the April 1, 2019 payment and all subsequent payments. That as of

July 18, 2019, Plaintiff is due $5,064.22, plus all payments and charges that accrue hereafter. As

of July 18, 2019, the payoff amount is $303,860.18.

                                                V.

       Plaintiff would show that sufficient cause exists for the termination, annulment or

modification of the automatic stay as provided in 11 U.S.C.362 (d) (1) because of the failure of

the Defendant to make the payments set forth above and because there is no equity in the

property and because subject property is of inconsequential value or benefit to the estate and
Case 19-11317-JDW         Doc 22    Filed 07/18/19 Entered 07/18/19 15:21:28               Desc Main
                                    Document     Page 3 of 4


further that the Trustee should abandon the property pursuant to 11 U.S.C. §554(b). Plaintiff

would urge the Court to terminate, modify or lift the automatic stay and abandon the subject

property from the estate of the Debtor, so as to allow the Plaintiff to pursue all remedies

available to it under the terms and conditions of said Deed of Trust, and applicable state law,

including initiation of foreclosure proceedings. Plaintiff further asks for attorney fees and court

costs incurred. Plaintiff also requests that the 14-day stay imposed by FRBP 4001(a)(3) be

waived.

       WHEREFORE, PREMISES CONSIDERED, U.S. Bank, National Association, as

Trustee for Citigroup Mortgage Loan Trust Inc., Asset-Backed Pass-Through Certificates, Series

2006-HE2 files this Motion and prays that the automatic stay afforded by 11 U.S.C. 362 be

terminated, modified or lifted, after notice and hearing, so as to allow Plaintiff to pursue its

remedies and to initiate foreclosure proceedings against the property which is subject to said

Deed of Trust, that the Trustee be ordered to abandon the property from the estate pursuant to 11

U.S.C. §554(b) and for attorney's fees and costs incurred. Plaintiff also requests that the 14-day

stay imposed by FRBP 4001(a)(3) be waived.


                                               Respectfully submitted
                                               SHAPIRO & BROWN, LLC



                                               /s/ J. Gary Massey
                                                   J. Gary Massey
                                                   Attorney for Creditor
Case 19-11317-JDW        Doc 22    Filed 07/18/19 Entered 07/18/19 15:21:28             Desc Main
                                   Document     Page 4 of 4
                                CERTIFICATE OF SERVICE

        I, J. Gary Massey, of the firm of Shapiro & Brown, LLC, do hereby certify that I have
this date provided a copy of the foregoing Motion for Relief either by electronic case filing or by
United States mail postage pre-paid to the following:

Jeffrey A. Levingston
jleving@bellsouth.net

Robert H. Lomenick, Jr., Attorney for the Debtor
rlomenick@gmail.com

Office of the U.S. Trustee
USTPRegion05.AB.ECF@usdoj.gov

Latonya Beck-Suggs
9444 Austin Drive
Olive Branch, MS 38654



       Dated: July 18, 2019

                                             Respectfully submitted
                                             SHAPIRO & BROWN, LLC



                                             /s/ J. Gary Massey
                                                 J. Gary Massey
                                                 Attorney for Creditor

Presented by:
J. Gary Massey, MSB#1920
Bradley P. Jones, MSB#9731
SHAPIRO & BROWN, LLC
1080 River Oaks Drive, Suite B-202
Flowood, MS 39232
Telephone No. (601) 981-9299
Facsimile No. (601) 981-9288
E-mail: msbankruptcy@logs.com
BK Case No. 19-11317-JDW
